DOWDELL, J.
The prosecution in this case was commenced on affidavit and warrant, in which the defendant was charged with trespass after warning. The evidence without dispute showed that the prosecutor, Vandeford, was the owner and in possession of the land at the time o,f the alleged trespass, and that he had warned the defendant prior to the alleged trespass and within six months not to go upon the land. The land was entered by the prosecutor as a homestead, the same being government land, six years prior to the alleged trespass, and the prosecutor had built upon and improved the same and perfected his right of entry in 1904. While the land ivas yet government land, a roadway traversed the same, which had been used and traveled by the people of *129the vicinity for more than 20 years. It was not shown to have ever been recognized by any act of the county .is a public highway. Did it become one by its being used and. traveled by the people of the vicinity and the public generally for more than 20 years? We think not. Such use will be presumed to have been permissive, and not adverse to the government. The federal statute (section 2477 of the Revised Statutes of the United States (IT. S. (k>mp. St. 1901, p. 1567), which provides that “the -ight of way for the construction of highways over public lands not. reserved for public uses, is hereby granted.” cannot be construed to mean that a roadway used by the public over government land may become a public highway from mere user or by prescription. The purpose of this statute is to authorize the construction of highways over public lands not reserved for public uses, by authority of law; that is, by the laws of the state or territory in which the lands are situated.
There was no error in the court’s ruling on the objections to the questions asked the witness Yandeford by the defendant on cross-examination, in which it was sought to be shown that the prosecutor agreed with one Russell, on the morning of the 8th day of August, 1905, the day of the alleged trespass, that he (the prosecutor) would leave the road open until it was settled whether he had the right to close it or not. It was not pretended that any such understanding or agreement was made with the defendant, and it certainly furnishes the defendant no legal cause or good excuse for going upon the prosecutor’s land after he had been warned not to do so. There was no error in refusing to allow the defendant to prove that the prosecutor told the witness J. H. Russell, in the presence of Tom Russell and others, on the 19th day of August, that he had agreed to leave the road open until that day. The fact that the prosecutor gave'Charlie Sellers permission to use and haul lumber over the road furnished no excuse to the defendant for going upon the land after he had been warned not to do so.
There was evidence on the part of the defense tending to show that the old roadway in question was the only *130way of reaching" Ivimbell, a station on the railroad, from the defendant’s sawmill. This evidence being offered by the defendant, it was not error to permit the state to show by the proescutor that, when he closed np the old roadway, he cut a new roadway, which could be and was used by people to reach the points to which the old roadway led. It is not reversible error to permit immaterial evidence to be rebutted by immaterial evidence.
There was no1 error in allowing the state, on the cross-examination of the defendant as a witness, to show that he (the defendant) had sworn out a warrant for the arrest of the prosecutor. This evidence was competent for the purpose of showing bias or feeling on the part of the witness.
There was no error in allowing, against the .objection of the defendant, the re-examiniation of the witness Green in the rebuttal. This was a matter in the discretion of the court and is not revisable. — Braham v. State, (Ala.) 38 South. 919.
The first exception reserved to a part of the oral charge of the court to the jury, as set forth on page 19 of the record, shows that the portion excepted to is a part of an uncompleted sentence. We are unable to review this part so excepted to, for the reason that we are unable to say, in the absence of the omitted part of the sentence, what was the statement of the law by the court to the jury. — McNeill v. Stale, 102 Ala. 121, 15 South. 352, 48 Am. St. Rep. 17.
The court, in its oral charge as to what was necessary to establish a public road or highway, correctly stated the lave — Harper v. State, 109 Ala. 66, 19 South, 901; Lewman v. Andrews, 129 Ala. 170, 29 South. 692; Code 1896, § 2443.
On the undisputed evidence in this case the court committed no error in giving the general charge at the request of the solicitor. The court’s action in refusing the several written charges requested by the defendant was free from error. — Wilson v. State, 87 Ala. 117, 6 South. 394.
*131. We find no error in the record of which the appellant can complain, or that is injurious to the appellant, and the judgment appealed from ivill he affirmed.
Affirmed.
Weakley, O. J., and Haralson and Denson, JJ., concur.